VAN BRUNT, P. J.
While I concur with Mr. Justice O’BRIEN in the affirmance of the judgment, so far as it relates to liabilities incurred before the dissolution of the special partnership, there seems to me no ground for a recovery based upon indebtedness which was contracted subsequent to such dissolution. The creditors of the new firm certainly had no reason to complain because of the payment back by such new firm of the special capital which had been contributed by the special partner. The only persons who could claim that such special capital should be held for the purpose of the payment of their debts were the creditors of the special partnership; and although the plaintiffs may have been both creditors of the special partnership and of the new firm, that gave them no greater rights, as to the indebtedness of the new firm to them, than if such indebtedness had been the only amount which was due to them.
I am of the opinion, therefore, that the judgment should be modified by striking from the recovery the amount of the indebtedness incurred subsequent to the dissolution of the limited partnership, and, as modified, affirmed, without costs to either party.